        Case 1:20-cv-00929-RDB Document 6 Filed 04/09/20 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND


 LEADERS OF A BEAUTIFUL STRUGGLE
 et al.,

                        Plaintiffs,
                                                               Civil Action No. 20-929
        v.

 BALTIMORE POLICE DEPARTMENT
 et al.,

                        Defendants.


                                  DECLARATION OF KEVIN JAMES

       I, Kevin James, declare:

       1.      I am a resident of Baltimore, Maryland, and I am over the age of eighteen. I have

personal knowledge of the facts stated in this declaration and if called to testify I could and

would testify competently thereto.

I.     Background

       2.      I have lived in Baltimore County and City for nineteen years. I moved to

Baltimore in 2001 to teach at one of the local city high schools through Teach for America. After

my time with Teach for America, I decided to stay in Baltimore and have since become deeply

involved in the community. I have been a committed activist and community organizer since that

time. I volunteered for many years with the Baltimore Algebra Project to advocate for a number

of issues that face Baltimore youth, such as increasing funding for schools and extending the

hours students could use bus passes. I have also been involved with many grassroots movements

in Baltimore, and I have worked with organizations such the Baltimore Algebra Project, the

United Workers, and the Right to Housing Alliance in Baltimore. Additionally, I am a former

trained paramedic and have periodically volunteered as an Emergency Medical Technician in
        Case 1:20-cv-00929-RDB Document 6 Filed 04/09/20 Page 2 of 5




Baltimore County. During the Baltimore Uprising in 2015, I volunteered as a street medic during

the protests.

        3.      Currently, I work full-time for an IT company and, in my spare time, I remain

committed to serving the Baltimore community. I have focused recently on advocating and

educating the Baltimore community about mental health and racial justice issues. I and fellow

advocates organize meetings and workshops to educate community members about mental health

issues and create opportunities to reduce the associated stigma. I am also involved in advocacy

and protests to call for equitable and fair treatment of immigrants and marginalized groups

within our community.

        4.      Additionally, I am the hip-hop artist known as Son of Nun. My music is an

opportunity for me to convey messages about power, freedom, racism, and community. Through

my songs, I try to hold Baltimore institutions accountable and empower the Baltimore

community. I have released two albums, The Art of the Struggle and Blood and Fire, and I am

currently working on my third. I have a committed following of listeners within the Baltimore

community. Over the last 17 years, I have had the privilege of performing at numerous local

events that showcased various social justice issues, such as obtaining equitable pay for workers,

increasing policing accountability, and abolishing the death penalty. I have also shared the stage

with activists, such as exonerated former death row inmates Shujaa Graham and Darby Tillis,

Black Lives Matter student leader Makayla Gilliam-Price, and the late historian Howard Zinn.

My commitment to organizing and improving the Baltimore community influences and shapes

my music. At the most basic level, I try to convey through my art that everyone should have

access to justice and equality; there is no reason to deny people access to such treatment based

on their nationality or any other arbitrary descriptor.
        Case 1:20-cv-00929-RDB Document 6 Filed 04/09/20 Page 3 of 5




II.    The Impact of the AIR Program’s Wide-Area Aerial Surveillance

       5.      The BPD’s wide-area aerial surveillance system (the “AIR program”) threatens

my ability to move about in public, associate with others, and organize politically, free from

unwarranted government scrutiny. Ordinarily, most days I am out of the house by 7:00 am and I

spend the day in public, driving along public roads to my job, meeting friends to get dinner in

neighborhoods like Charles Village or Montebello, and visiting the Tubman House community

garden. I also spend time each day in the front yard and the area immediately behind my home.

And I frequently participate in protests and community events throughout Baltimore that

necessarily require me to leave my home. I cannot avoid leaving my home, nor should I have to

make that choice to remain free from unjustified government surveillance.

       6.      Under the AIR program, the BPD has broad power to develop specific reports on

people who merely meet others who are in the vicinity of the four target crime scenes (i.e.,

murder, non-fatal shooting, armed robbery, or car-jacking). Ordinarily, as part of my community

organizing and engagement, I often visit and speak with people in Tubman House and the

Gilmor Homes. Given the high rate of violent crime in these areas, I believe that, during the

operation of the program, I will be in the vicinity of a crime scene involving one of the four

target crimes, or I will meet with individuals who were in the vicinity of one such crime scene.

Accordingly, if the AIR program is permitted to go forward, I believe that the program will

generate an individualized report about me.

       7.      I am personally concerned by the AIR program’s Orwellian nature. The City and

the BPD may claim that if you are not doing anything wrong, you do not have anything to worry

about. But that claim is clearly disproven by the countless historic examples where the

government used surveillance to oppress politically threatening groups. I am troubled by the

BPD being given this extremely powerful new tool with which they can harass people. As a
        Case 1:20-cv-00929-RDB Document 6 Filed 04/09/20 Page 4 of 5




result, the implementation of the program will certainly give me pause, make me hyper-

cognizant of my movements, and make me feel less free. It is disquieting to know someone is

watching you all the time—it is dark, sinister, and unjust.

       8.      Additionally, if the BPD’s wide-area aerial surveillance program is permitted to

proceed, it will undermine and significantly burden my political advocacy and organizing. I will

have to be more aware of and deliberate about whom I meet and associate with, whether in my

home or elsewhere, because all of my associations will be captured by the BPD. I will have to

spend time deliberating about whether those associations could result in unwarranted

government scrutiny. And as I recruit individuals to participate in community events, protests,

and rallies, I will be obligated to tell them about the AIR program and explain the risks the

program poses. Typically, when I talk with individuals about participating in community or

political events, we have only a limited about of time to discuss the event or issue. The time I

spend explaining the AIR program will often reduce the time available for our substantive

discussion. In addition, I believe the AIR program will result in fewer people being willing to

participate in several of the community events, protests, and rallies for which I’m recruiting

them, and that people will be more hesitant to participate in political dissent.

       9.      I am also deeply worried by the effect the AIR program will have on the already-

frayed relationship between the Baltimore community and the BPD. Surveilling everyone, all

day, every day, is not going to help that relationship at all. Commissioners and officers should be

standing up to this and recognizing that this will undermine the relationships they are trying to

build. The answer to improving community relationship with law enforcement is not more

surveillance, but building actual relationships and creating actual accountability for abuses by

police. Rather than investing in surveillance, the City of Baltimore should be investing in schools

and healthcare—for the people of Baltimore.
Case 1:20-cv-00929-RDB Document 6 Filed 04/09/20 Page 5 of 5
